Citation Nr: 0007301	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for nicotine dependence, to 
include tobacco-related chronic respiratory disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The appeal was docketed at the Board in 1998.


FINDING OF FACT

Neither nicotine dependence nor presently assessed chronic 
respiratory disability is shown to be related to smoking in 
which the veteran engaged in service.


CONCLUSION OF LAW

Nicotine dependence, to include tobacco-related chronic 
respiratory disability, was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for disease 
or disability which was either incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

The veteran contends, in substance, that he presently has 
respiratory disability of chronic derivation which is 
attributable to his having smoked during service.  He 
elaborates that he began to smoke when he "was 18 or 19 years 
old", and that "through the years", terminating "in 1963", he 
"smoked about [two and one-half] packs a day".  In this 
regard, service medical evidence, dated in March 1952, 
reflects that the veteran smoked one pack of cigarettes per 
day (i.e., "1 pk/day"); he was assessed at that time as 
having "acute" bronchitis.  When the veteran was examined for 
service separation purposes in December 1953, his lungs and 
chest were clinically evaluated as normal.  

Subsequent to service, evidence of VA origin dated in 1954 
reflects that the veteran was at that time smoking "20" 
cigarettes per day.  An April 1984 statement from Susan E. 
Urbatsch, M.D., reflects that the veteran had been treated 
for chronic bronchitis since 1976.  A report pertaining to 
the veteran's period of hospitalization at a VA facility in 
July 1987 reflects that he had "not smoked since 1962"; the 
pertinent diagnosis was "[c]hronic bronchitis".  A report 
pertaining to the veteran's hospitalization at a VA facility 
in December 1989 reflects an assessment of "[c]hronic 
obstructive pulmonary disease" (COPD).  A report pertaining 
to the veteran's physical examination, performed under non-VA 
auspices in May 1998, reflects that he had "a past history of 
tobacco abuse with possible [COPD]".  A report pertaining to 
VA outpatient treatment rendered the veteran in June 1998 
reflects that he had a "12-13" year history of tobacco use 
which terminated in 1963 (i.e., "quit '63").  

In considering the veteran's claim for service connection for 
nicotine dependence, to include tobacco-related chronic 
respiratory disability, the Board observes that his DD 214 
reflects that he was born in "1930".  Since the veteran 
asserts that he began smoking when he 'was 18 or 19 years 
old', even the latter date would still coincide with his 
having begun to smoke in approximately 1949, several years 
before he entered service.  Further, while service medical 
evidence documents that he smoked one pack of cigarettes per 
day in service, his entire service tenure (during which the 
lone respiratory condition noted, bronchitis, was 
specifically assessed as being of 'acute', rather than 
chronic, derivation) was less than two years, versus an 
approximately ten-year period, ending in apparently 1963, in 
which he smoked subsequent to service.  It also bears 
emphasis that, in contrast to smoking only one pack of 
cigarettes per day in service, he concedes that his smoking 
thereafter increased to a usage in excess of two packs per 
day.  The foregoing record, therefore, strongly suggests that 
the veteran's apparent nicotine dependence is traceable to 
smoking which overwhelmingly transpired prior and subsequent 
to service, both on a temporal basis (less than two years of 
an approximately fourteen-year smoking history coincided with 
his period of service) as well as with respect to the daily 
frequency with which the veteran smoked (his heaviest usage, 
approaching two and one-half packs per day, having occurred 
subsequent to service).  Thus, the Board is constrained to 
conclude that the preponderance of the evidence militates 
against nicotine dependence of service origin.  There is, in 
any event, no evidence relating the veteran's presently 
assessed chronic COPD (if it in fact is related to tobacco 
use) to inservice smoking, as is required in accordance with 
O.G.C. Precedent Opinion 2-93 (January 13, 1993).  In view of 
the foregoing reasoning, then, the Board is of the opinion 
that service connection for nicotine dependence, to include 
tobacco-related chronic respiratory disability, is not in 
order.  


ORDER

Service connection for nicotine dependence, to include 
tobacco-related chronic respiratory disability, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

